Citation Nr: 1703033	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  14-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to April 1970.  He died in September 2005.  The Appellant is identified as the adoptive mother of the Veteran's biological son, a minor child, and seeks benefits on his behalf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The claim is now in the jurisdiction of the New York City, New York RO.

This case was previously before the Board in October 2014, when it was remanded with instructions to schedule the Appellant for a Travel Board hearing.  The Appeals Management Center (AMC) in October 2014 declined jurisdiction of the matter because it involved the request for a Travel Board hearing and returned the case to the Board.  Inasmuch as this was the improper disposition of the request for Travel Board hearing and the Board's instructions were not followed, it is once again remanded to ensure compliance with the remand directive.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Appellant requested the opportunity to appear at a hearing before the Board at her local RO.  Under 38 C.F.R. § 20.700, a hearing on appeal will be granted to any Appellant who requests one and is willing to hear in person.  See also 38 C.F.R. §§ 20.703, 20.704.  Such hearings are normally scheduled by the RO or AOJ.  Thus, when the matter was previously remanded and mistakenly forwarded to the AMC, it should in turn have been transferred to the RO/AOJ for scheduling.  As it was not, the Board must remand this matter again.

Upon receipt of this matter at the RO/AOJ, the procedures for scheduling a hearing should be followed.  IF this matter should mistakenly be sent to the AMC, it should be forwarded to the RO/AOJ for scheduling.  This matter should NOT be returned to the Board until a hearing has been held or the Appellant has submitted a statement in writing cancelling her request for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Appellant for a hearing before a member of the Board sitting at the RO, to include offering the Appellant the choice of an in-person Travel Board hearing or a Video Conference hearing.  The Appellant should be notified of the date and time of the hearing and be afforded time to prepare.  Copies of the scheduling letters and any responses should be uploaded to the electronic claims file, along with a transcript as appropriate.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




